Per Curiam.

We affirm the findings, conclusions, and recommendation of the board. “ ‘[Wjhen an attorney engages in a course of conduct resulting in a *217finding that the attorney has violated DR 1-102(A)(4), the attorney will be actually suspended from the practice of law for an appropriate period of time.’ ” Disciplinary Counsel v. Eisenberg (1998), 81 Ohio St.3d 295, 296, 690 N.E.2d 1282, 1283, quoting Disciplinary Counsel v. Fowerbaugh (1995), 74 Ohio St.3d 187, 190, 658 N.E.2d 237, 240.
Respondent’s conduct throughout the bankruptcy proceeding, including his misrepresentations, lack of candor, and failure to fully cooperate, warrants a suspension. We will not allow attorneys who lie to courts to continue practicing law without interruption. See Toledo Bar Assn. v. Batt (1997), 78 Ohio St.3d 189, 192, 677 N.E.2d 349, 352. Respondent is hereby suspended from the practice of law in Ohio for six months. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.